Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed September 9, 2022 has been entered.  Claims 1-9 and 13-20 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-9 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-9) and a machine (claims 13-20); where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.

Step 2A: Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Claim 13 recites an abstract idea of:
Transmitting… a selection of one or more items for purchase for an e-commerce transaction;
selecting… an account to be used to support payment for the e-commerce transaction in response to receiving a user input after the [[displaying of the at least some of the requested invoice details on the display device]]; and 
initiating… a payment transaction to settle said e-commerce transaction… by instructing the user’s bank to push payment to the merchant [[device]] while concealing account information of the user from the merchant, 
the payment transaction being initiated at least partially in response to determining that the particular length of time for the invoice token has not expired, the payment transaction being based on said invoice details and said selected account.
This claim, as a whole, recites a method of organizing human activity because the claim recites a process that merely allows the user to initiate a payment transaction based on an invoice using a user-selected account. This is an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely facilitating a payment transaction. The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human activity grouping. Thus, the claim is an abstract idea. 

Step 2A: Prong 2
7.	Besides reciting the abstract idea, the claim limitations also recite generic computer components (e.g. a mobile device, a processor, a memory device, a merchant device, a browser program, a payment services computer being controlled by a payment network, and a display device) as well as limitations that amount to no more than insignificant extra-solution activity (described below). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea. 
Claim 13 also recites the following limitations: 
receiving, via a browser program in the mobile device, an invoice token transmitted to the mobile device from the merchant device operated by a merchant, the invoice token representing an invoice for the e-commerce transaction, wherein the invoice token is valid for a particular length of time;
transmitting the invoice token to a payment services computer to request details of the invoice; and
receiving the requested invoice details from the payment service computer in response to the payment services computer confirming that the merchant is a legitimate merchant with whom the user intends to engage in the e-commerce transaction, said requested invoice details being identified based on the invoice token, said invoice details including a list of items purchased. 
These limitations merely recite steps for receiving and transmitting data between a mobile device of the user, a merchant device, and a payment services computer. These limitations are recited at a high level of generality such that they amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Claim 13 also includes the following limitation:
displaying at least some of the requested invoice details on a display device of the user's mobile device; and
selecting, by the user of the mobile device, an account to be used to support payment for the e-commerce transaction in response to receiving a user input after the displaying of the at least some of the requested invoice details on the display device.”
	These limitations merely state that the system outputs the invoice details to the user via a display of the mobile device, and that the user provide input to select an account to support payment of the e-commerce transaction in response to the invoice details being displayed. These limitations amount to no more than mere data outputting/displaying, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
Thus, claim 13 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 13 is directed to an abstract idea.

Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 13 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited additional elements (e.g. a mobile device, a processor, a memory device, a merchant device, a browser program, and a payment services computer being controlled by a payment network) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Pages 6-9).
	The following limitations described above as insignificant extra-solution activity (mere data gathering/transmitting) have been re-evaluated in Step 2B: 
receiving, via a browser program in the mobile device, an invoice token transmitted to the mobile device from the merchant device operated by a merchant, the invoice token representing an invoice for the e-commerce transaction, wherein the invoice token is valid for a particular length of time;
transmitting the invoice token to a payment services computer to request details of the invoice; and
receiving the requested invoice details from the payment service computer in response to the payment services computer confirming that the merchant is a legitimate merchant with whom the user intends to engage in the e-commerce transaction, said requested invoice details being identified based on the invoice token, said invoice details including a list of items purchased.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
	Additionally, the following limitation identified above as insignificant extra-solution activity (mere data outputting/displaying) has been reevaluated under Step 2B:
displaying at least some of the requested invoice details on a display device of the user's mobile device; and
selecting, by the user of the mobile device, an account to be used to support payment for the e-commerce transaction in response to receiving a user input after the displaying of the at least some of the requested invoice details on the display device.”
	In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
 	Thus, claim 13 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claim 1 is similarly rejected under 35 U.S.C. 101 for the reasons described below.
	Claim 1 recites limitations that are substantially similar to those recited in claim 13. However, the primary difference between claims 1 and 13 is that claim 1 is drafted as a method rather than as a system. Similarly, as described above regarding claim 13, claim 1 recites generic computer components (e.g. a mobile device, a merchant device, a browser program in the mobile device, a payment services computer being controlled by a payment network, and a display device) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 13 and 1, claim 1 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent claims
10.	Dependent claims 2-9 and 14-20 are also rejected under 35 U.S.C. 101 for the following reasons:
	Regarding Claims 2 and 14, these claims merely add further description to the “account” recited in claims 1 and 13. Merely stating that the recited account is a bank account does not provide any indication of an improvement to transaction processing technology, or any other technology or technical field. Rather, this merely defines the type of account that may be accessed by the system. 
	Regarding Claims 3, 4, 7, and 16, these claims merely add further description to the receiving, transmitting, selecting, and initiating steps recited in claims 1 and 13. Merely stating that these various functions are performed by various generic computing devices does not amount to an inventive concept because it does not impose any meaningful limitations on practicing the abstract idea. Rather, this merely provides clarification regarding which devices perform the functions recited in the independent claims. 
	Regarding Claims 5, 6, 8, 9, 17, 18, and 20, these claims merely add further description to the “invoice token” recited in claims 1 and 13. For example, claim 5 states that, “the invoice token was generated by the payment services computer.” Merely stating that the invoice token is generated by a generic payment services computer does not amount to an inventive concept because it does not impose any meaningful limitations on practicing the abstract idea. Additionally, this claim does not provide any indication of an improvement in the functioning of a computer or any other technology. Therefore, claim 5 does not integrate the exception into a practical application. Similar arguments can be made for claims 6, 8, 9, 17, 18, and 20.
	Regarding Claims 15 and 19, these claims merely add further description to the “mobile device” recited in claim 13. Merely stating that the processor and memory are parts of a mobile device or a desktop computer does not provide any indication of an improvement to transaction processing technology, or any other technology or technical field. Rather, this merely provides clarification regarding what type of device performs the functions recited in the independent claims.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Response to Arguments
11.	Applicant’s arguments filed September 9, 2022 have been fully considered. 
	Applicant’s arguments (Amendment, Pgs. 6-11) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
	Additionally, on Page 8 of their response, the applicant argues that, “The pending claims cannot be seen to even remotely correspond to the examples of Certain Methods of Organizing Human Activity subject matter groupings.” The examiner respectfully disagrees. Specifically, the examiner notes that the limitations which state, “selecting… an account to be used to support payment for the e- commerce transaction; and initiating… a payment transaction to settle said e-commerce transaction by instructing the user's bank to push payment to the merchant [[device]] while concealing account information of the user from the merchant, the payment transaction being initiated at least partially in response to determining that the particular length of time for the invoice token has not expired, the payment transaction being based on said invoice details and said selected account,” clearly recite a commercial interaction, as described in the 101 rejection above. These limitations simply recite a process for selecting a payment account and initiating a payment transaction. Merely stating that this process is conducted using a mobile device in an e-commerce environment, and that the payment services computer is controlled by a payment network does not prevent the claims from reciting an abstract idea.
	Additionally, on Page 9 of their remarks, the applicant argues that, “Applicant submits that it is highly pertinent, and indeed determinative, that claims 1-9 and 13-20 are drafted so as not to monopolize any alleged "abstract idea". The absence of "monopolization" implies that claims 1-9 and 13-20 contain meaningful limits on the alleged "abstract idea" and hence integrate the alleged "abstract idea" into a practical application.” The examiner respectfully disagrees. The examiner notes that preemption is not a standalone test for patent eligibility.  Furthermore, preemption concerns have already been addressed by the Examiner through the application of the two-step framework.  The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions (See MPEP 2106.04(I)). In other words, a specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim (See Ariosa Diagnostics, In.c v. Seqenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); OIP Tech., Inc. v. Amazon.com, Inc. 788 F.3d 1359, 1362-63 (Fed Cir. 2015); and Return Mail, Inc. v. USPS, 123 USPQ2d 1813, 1827 (Fed. Cir. 2017)). While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.
	Additionally, on Page 9 of their response, the applicant argues that, “Applicant further submits that the present claims are clearly directed to a practical application under Prong Two, at least because the claims are directed to a technical improvement.” The examiner respectfully disagrees. The examiner recognizes that the “invoice token” disclosed by the applicant may provide benefits in the transaction process (e.g. shielding sensitive payment information from the merchant, as described in the applicant’s specification). However, the claims do not recite any limitations that improve the functionality of a computer, or other technology, as asserted by the applicant. Specifically, the examiner notes that the tokenization process recited in the claims does not amount to an improvement to any technology or technical field. The claims merely utilize the token to retrieve invoice details stored at a payment services computer. Such limitations do not provide an indication of an improvement to any data or transaction processing technology. Rather, they merely utilize generic computer components to perform data storage and retrieval processes and initiate a transaction.
	Therefore, for at least the reasons described above, the rejection of the claims under 35 U.S.C. 101 has been maintained.

Citation of Pertinent Prior Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kagan (U.S. Pre-Grant Publication No. 20090292619): Describes an efficient, secure method for processing an electronic transaction among a user, a billing service provider, a merchant and a transaction facilitator is provided using a transaction facilitator server accessible via a data network.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696